Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-13 and 16-19 in the reply filed on December 14, 2021 is acknowledged.

Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 14, 2021.

Preliminary Amendment

Preliminary amendment to claims was filed on January 13, 2020 after the filing of the application on June 18, 2019.  The preliminary amendment does not introduce new matter.

Claim Objections

Claims 1, 2, 4, 5, 7, 9 10, 12, 16, and 18 are objected to because of the following informalities:  


With respect to claim 2, the recitation “density between 0.850 and < 0.945 g/cm3” should be replaced with the recitation “density of 0.850 g/cm3 or more and less than 0.945 g/cm3” to better characterize applicant’s invention. 

As to claim 4, this claim recites “by weight based on the total weight of the layer, by weight based on the total weight of the seal layer”.   This recitation should be replaced with “by weight based on the total weight of the seal layer”. 

As to claim 12, insert “the” before LLDPE and EVA. 

 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claims 8 and 17, these claims recite “the LDPE cover layer”.  There is a lack of antecedent basis for this limitation in the claim.  Further, these claims recite “a first LDPE cover layer” and “a second cover layer of a blend of LLDPE and LDPE”.  It is unclear if the first LDPE cover layer and the second cover layer are additional cover layers or further refer to the cover layer recited in claim 1.  

With respect to claim 8, if the first and the second cover layer refer to the cover layer of claim 1, then applicant could recite claim 8 as “The multi-layer film according to claim 1, wherein the cover layer comprises a first LDPE cover layer and a second cover layer, wherein the first LDPE cover layer is arranged on and in contact with the seal layer, wherein the second cover layer is a blend of a LLDPE and a LDPE, wherein the second cover layer is arranged on and in contact with the first LDPE cover layer.” 

As to claims 11 and 18, these claims recite “wherein the seal layer comprises and/or not two or more different LDPEs”.  It is unclear what is meant by “and/or not two or more different LDPEs”.   

As to claim 16, this claim recites LLDPE density of 900 g/cm3 as the upper end point of the density range of 900 to 935 g/cm3.  It is submitted that LLDPE density of  3 is much higher than normal density of LLDPE (0.91 to 0.94 g/cm3- see attached article “What’s the difference between LDPE, LLDPE, MDPE, HDPE, XLPE and UHMW Sheeting?”).  Accordingly, it is unclear what value of LLDPE density applicant intends to claim as the upper end point.  For purpose of examination, 900 is interpreted as 0.900 g/cm3.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 5, and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

As to claims 4 and 5, the amount of LLDPE and EVA as recited in these claims are already recited in claim 1. As such, claims 4 and 5 fail to further limit the subject matter of the claim upon which it depends.

Claim 10 recite when EVA content of the seal layer is less than 50 wt% or when the EVA content of the seal layer is greater than 50 wt%.  It is submitted that the .

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 2, 4, 5, 7, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernig et al. (US 20060110554 A1).

In the Office action (OA), claim recitations EVA, LLDPE, and LDPE are interpreted as ethylene vinyl acetate, linear low density polyethylene, and low density polyethylene, respectively. 

As to claims 1, Bernig teaches a single layer or multilayer film made of at least one O2 barrier layer (abstract).  Further, Bernig teaches that the multilayer film further comprise 2 surface or outer layers, one of which is heat-sealable (0027).  As such, Bernig teaches a cover layer (one of the surface or outer layer) and a seal layer.   

As to claims 1, 4, and 5, Bernig teaches that the heat-sealing layer is a mixture of 35-60 wt% of EVA (within claimed range of 25-80 wt% of EVA) and 40-65 wt% of LLDPE (within claimed range of 20-75 wt%) (0025). Further, Bernig teaches heat-sealing layer containing 78 wt% of EVA and 20 wt% LLDPE (0057).

As to claim 1 limitation “A multi-layer film for seal-peel application”, this limitation is deemed to be an intended use in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02.  Given that the multilayer film of Bernig as set forth previously is identical to that of the presently claimed multilayer film in terms of 

As to claim 2, Bernig teaches ethylene alpha-olefin copolymer which includes LLDPE (0025).  Bernig further teaches that the density of the copolymer should be in the range of from 0.915 to 0.93 g/cm3 (0025), which is within the claimed range of 0.850 and less than 0.945 g/cm3.  

As to claim 7, Bernig teaches that the content of vinyl acetate is at most 20 wt% (0025), which is within the claimed range of 4 to 50 wt%. 

As to claim 9, Bernig teaches that the heat-sealing layer is a mixture of 35-60 wt% of EVA (within claimed range of 25-80 wt% of EVA) and 40-65 wt% of LLDPE (within claimed range of 20-75 wt%) (0025).

As to claim 11, Bernig discloses only one LLDPE (0025). 

Based on the above, Bernig anticipates the claimed invention. 





Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bernig et al. (US 20060110554 A1).

As to claim 12 limitation the seal layer is obtained by melt blending LLDPE and EVA at a temperature between 120 and 200°C, this limitation is a product by process limitation.  Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  MPEP 2113 (I)-(III).  It is submitted that no unobvious difference is seen between the claimed seal layer and the seal layer of Bernig as set forth previously in the OA.  Accordingly, the seal layer of Bernig anticipates or renders obvious claimed seal layer. 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 10, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bernig et al. (US 20060110554 A1) as applied to claim 1 above, and further in view of Prejean et al. (US 20100048796 A1).

As to claim 3, Bernig is silent as to disclosing melt flow index (MFI) of LLDPE. 

Prejean discloses thermoplastic polymer composition (0003) and a film formed of the composition (0035).  The thermoplastic polymer composition is a blend of at least one EVA copolymer and at least one LLDPE (0012).  Further, Prejean discloses that the 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the known and commercially available LLDPE as disclosed by Prejean having MFI as claimed and use it in the invention of Bernig, motivated by the desire to form heat seal layer of Bernig and selection of known material based on its suitability for its intended use supports prima facie case of obviousness.  MPEP 2144.07. 

As to claim 6, Bernig is silent as to disclosing MFI of EVA. 

Prejean discloses that EVA copolymers have melt index of from about 0.1 to 75 g/10 min (0016).  The claimed MFI range of EVA of 1-35 g/10 min overlaps or lies within the MFI range disclosed by Prejean such that a prima facie case of obviousness exists. MPEP 2144.05 (I).  Prejean further discloses commercially available EVA having MI of e.g. 6 g/10 min (0045). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the known and commercially available EVA as disclosed by Prejean having MFI as claimed and use it in the invention of Bernig, motivated by the desire to form heat seal layer of Bernig and selection of 

As to claim 10, Bernig does not explicitly disclose this claim.  However, Bernig discloses 35-60 wt% of EVA (0025).  Further, Bernig discloses that the content of vinyl acetate is at most 20 wt% (0025).   The disclosure of the vinyl acetate content of at most 20 wt% by Bernig is interpreted to suggest that the content of vinyl acetate can be 20 wt% or lower. Accordingly, a person having ordinary skill in the art would recognize that for EVA content of greater than 50 wt% in the seal layer (e.g. 60 wt%), the vinyl acetate content of the EVA can be 20 wt% or lower in the invention of Bernig.  Alternatively, it is submitted that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. MPEP 2144.05 (II)(A).  

As to claim 16 limitations of the density and amount of LLDPE, Bernig teaches that the heat-sealing layer contains 40-65 wt% of LLDPE (0025) and the density of LLDPE is in the range of from 0.915 to 0.93 g/cm3 (0025).  

As to claim 16 limitations of the amount of EVA and the vinyl acetate content of the EVA, Bernig teaches that the heat-sealing layer contains 35-60 wt% of EVA and the content of vinyl acetate is at most 20 wt% (0025).

As to claim 16, Bernig is silent as to disclosing MFI of LLDPE and MFI of EVA as claimed. 

Prejean discloses LLDPE having MFI of 0.1 g/10 min to 5 g/10 min (0023).  Given that the claimed LLDPE MFI range of 1 to 10 g/10 min overlaps or lies within the range disclosed by Prejean, a prima facie case of obviousness exists. MPEP 2144.05 (I).  Further, Prejean discloses EVA having MFI of from about 0.1 to about 75 g/10 min (0016).  Given that the claimed EVA MFI range of 2-20 g/10 min overlaps or lies within the range disclosed by Prejean, a prima facie case of obviousness exists. Further, Prejean discloses commercially available LLDPE having MFI e.g. of 1.0 (0024 disclosing DOWLEX 2054) and commercially available EVA having MFI e.g. of 6.0 (0020 disclosing ELVAX 260). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the known and commercially available EVA and LLDPE as disclosed by Prejean having MFI as claimed and use it in the invention of Bernig, motivated by the desire to form heat seal layer of Bernig and selection of known material based on its suitability for its intended use supports prima facie case of obviousness.  MPEP 2144.07. 

As to claim 19 limitation of the amount of LLDPE, Bernig teaches that the heat-sealing layer contains 40-65 wt% of LLDPE (0025).  Given that the claimed range of 

As to claim 19 limitation of the amount of EVA, Bernig teaches that the heat-sealing layer contains 35-60 wt% of EVA (0025). Given that the claimed range of EVA of 30-49 wt% overlaps or lies within the range disclosed by Bernig, a prima facie case of obviousness exists. 

As to claim 19 limitation of the vinyl acetate content of the EVA, Bernig teaches the content of vinyl acetate is at most 20 wt% (0025).

As to claim 19, Bernig is silent as to disclosing MFI of LLDPE and MFI of EVA.

Prejean discloses LLDPE having MFI of 0.1 g/10 min to 5 g/10 min (0023). Given that the claimed MFI range of LLDPE of 2.5-3.5 g/10 mi lies within the range disclosed by Bernig, a prima facie case of obviousness exists.  Further, Prejean discloses that EVA has MFI of from about 0.1 to about 75 g/10 min (0016).  Given that the claimed EVA MFI range of 2-3 g/10 min or 10-20 g/min overlaps or lies within the range disclosed by Prejean, a prima facie case of obviousness exists.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the EVA and LLDPE as 

Bernig as modified by Prejean is silent as to disclosing the property of peel strength of the film on PET as claimed.  However, given that the Bernig as modified by Prejean as set forth previously renders obvious claimed film, absent any factual evidence on the record, it is reasonable to presume that the film of Bernig as modified by Prejean would intrinsically have the claimed peel strength on PET.  MPEP 2112.01 (I). 

Claims 1, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lind et al. (US 6670012 B2).

As to claim 1, Lind discloses a multilayer polymeric film having three layers.  The film of Lind comprises a first outer layer containing a blend of EVA and LLDPE (seal layer), a core/middle layer comprising EVA, and a second outer layer comprising a blend of LLDPE and LDPE (cover layer) (column 8, lines 15-30).  Lind further discloses that the first layer contains 5 wt% to 100 wt% of EVA and 0 to 50 wt% of LLDPE (column 8, lines 41-44). Given that the claimed range of EVA of 25-80 wt%  and the claimed range of LLDPE of 20-75 wt% overlap or lie within the range of EVA and LLDPE, respectively as disclosed by Lind, a prima facie case of obviousness exists.  It 

As to claim 8, this claim is interpreted as requiring following structure of the multilayer film: second cover layer (LLDPE+LDPE)/first LDPE cover layer/seal layer (EVA+LLDPE).  Lind as set forth previously discloses first outer layer (seal layer) which is a blend of EVA and LLDPE/middle or core layer comprising EVA/second outer layer containing LLDPE and LDPE (second cover layer) (column 8, lines 15-30).   

As to claim 8 limitation of a first LDPE cover layer arranged on and in contact with the seal layer, Lind further discloses that the first outer layer, the core/middle layer, and the second outer layer may independently contain a color concentrate such as titanium dioxide dispersed in a polymer carrier resin such as LDPE when a colored/pigmented film is desired (column 8, lines 25-30).  Accordingly, a person having ordinary skill in the art would recognize that  the core/middle layer of Lind containing color concentrate such as titanium dioxide dispersed in a polymer carrier resin such as LDPE suggests the claimed first LDPE cover layer that is arranged on and in contact with the seal layer (i.e. first outer layer of Lind). 

3 and MFI of 2.3 g/10 min (DOWLEX 2247A at column 10, lines 50-60).   

As to claim 16 limitation of the amount of LLDPE and EVA, as set forth previously, Lind discloses that the first outer layer contains 0 to 50 wt% of LLDPE and 5 wt% to 100 wt% of EVA and (column 8, lines 41-44).

As to claim 16 limitation of MFI of the EVA, Lind discloses EVA having MFI of 2.0 (ESCORENE LD-318 at column 10, lines 10-20).  

As to claim 16 limitation of vinyl acetate content, Lind disclose EVA having vinyl acetate content of 9.0 wt% (ESCORENE LD-318 at column 10, lines 10-20).  It is submitted that the claimed lower end point value of vinyl acetate content of 10 wt% is very close to the vinyl acetate content disclosed by Lind (9 wt%).  Accordingly, a prima facie case of obviousness exists because one skilled in the art would have expect that the multilayer films of the claimed invention and Lind have the same or similar properties.  MPEP 2144.05 (I). 


As to claim 17, this claim is similar in scope as claim 8.  Accordingly, the disclosure of Lind with respect to claim 8 as set forth previously is incorporated here by reference to render obvious claim 17. 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-13 and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.16/462,723 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the reference application generally renders obvious claims 1-13 and 16-18 of the present application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fan et al. (US 20200079060 A1) discloses a multilayer film for seal-peel application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
January 12, 2022